DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed May 24, 2021 has been fully considered and entered.
Allowable Subject Matter
Claims 1-7 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most relevant known prior art, does not disclose or render obvious:
The telecommunications system defined by claim 1, wherein the splice area faces in a different direction to the telecommunications equipment area, and the plurality of cable management devices face ninety degrees relative to the splice area and the telecommunications equipment area in combination with all of the other limitations of claim 1; or
The method of organizing fiber optic cables defined by claim 15, the method comprising routing fiber optic cables from the connector storage location to a splice area mounted within the cabinet which faces in a different direction to the telecommunications equipment, and to the plurality of cable management devices which face ninety degrees relative to the splice area and the telecommunications equipment in combination with all of the other limitations of claim 15.
Claims 2-7 depend from claim 1, and claims 16-17 depend from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874